PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1368


AL   PISANO;  NORTH   CAROLINA  CONSTITUTION          PARTY;   NORTH
CAROLINA GREEN PARTY; NICHOLAS TRIPLETT,

                Plaintiffs – Appellants,

           v.

KIM WESTBROOK STRACH, as Executive Director of the North
Carolina Board of Elections; JOSH HOWARD, as Member of the
North Carolina Board of Elections; RHONDA AMOROSO, as
Member of the North Carolina Board of Elections; PAUL
FOLEY, as Member of the North Carolina Board of Elections;
MAJA KRICKER, as Member of the North Carolina Board of
Elections; JOSHUA MALCOLM, as Member of the North Carolina
Board of Elections,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:12-cv-00192-GCM)


Argued:   October 29, 2013                 Decided:    February 27, 2014


Before NIEMEYER, MOTZ, and DIAZ, Circuit Judges.


Affirmed by published opinion. Judge Diaz wrote the opinion, in
which Judge Niemeyer and Judge Motz joined.


ARGUED: Robert Milton Bastress, Jr., Morgantown, West Virginia,
for Appellants.     Susannah Porter Holloway, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
ON BRIEF: Jason E. Huber, CHARLOTTE SCHOOL OF LAW, Charlotte,
North Carolina, for Appellants.    Roy Cooper, North Carolina
Attorney General, Susan K. Nichols, Special Deputy Attorney
General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellees.




                              2
DIAZ, Circuit Judge:

        North        Carolina   provides        three         ways    for   a     candidate          to

appear on a general election ballot when running for a partisan

federal,           state,    county,      or       municipal         office. 1          First,        a

“recognized” political party may nominate candidates.                                           Second,

unaffiliated          candidates       may     petition        to     appear     on     a       general

election          ballot.       Third,       and       most    relevant         here,       a    “new”

political party may nominate candidates.

       In this appeal, Al Pisano, Nicholas Triplett, the North

Carolina Constitution Party, and the North Carolina Green Party

raise        an    as-applied       challenge          to     North    Carolina’s           May     17

petition-filing             deadline    for     the      formation         of    new     political

parties. 2         They contend that the deadline violates the First and

Fourteenth Amendments because it imposes an unjustified, severe

burden on their ability to field presidential candidates.                                         They

also        assert    that    the   deadline           violates      the    Equal       Protection

Clause        of     the     Fourteenth        Amendment        because         it     places       an

additional, substantial burden on them that is not imposed on

unaffiliated candidates or recognized political parties.

        1
      An individual may also qualify as a write-in candidate for
a non-municipal, partisan office.   See N.C. Gen. Stat. § 163-
123.
        2
        Al Pisano is the chairperson of the North Carolina
Constitution Party. Nicholas Triplett is a vice chairperson of
the North Carolina Green Party.


                                                   3
     The district court held that discovery was not necessary to

determine the constitutionality of the deadline and upheld its

validity, noting that the deadline has no impact on Plaintiffs’

constitutional rights.          Even assuming that it did, however, the

court concluded that the deadline is justified, and any burden

it imposes is ameliorated by other aspects of North Carolina’s

statutory framework.        For the reasons that follow, we affirm.



                                         I.

     We   begin     with   a   brief    sketch    of   the   relevant    statutory

framework before turning to the issues presented.

                                         A.

     North    Carolina      election     law     provides    that   a   recognized

political party may nominate candidates for federal, state, and

local offices.        McLaughlin v. N.C. Bd. of Elections, 65 F.3d
1215, 1218 (4th Cir. 1995).             Recognized political parties must

nominate their candidates by primary election unless only one

candidate    from    that      party   seeks     election    for    a   particular

office.     Id. at 1219; see also N.C. Gen. Stat. § 163-110.                 North

Carolina recognizes a political party if it polled at least two

percent of the entire votes cast in the state for governor or

for presidential electors.             See N.C. Gen. Stat. § 163-96(a)(1).

     A new political party may also nominate candidates.                       See

id. § 163-98.       To do so, a qualifying new party must select its

                                         4
candidates by party convention and submit its nominees by July

1.   Id.    To qualify as a new party, a group must file petitions

with the State Board of Elections before 12:00 PM on June 1 in

the election year in which the group desires to participate.

Id. § 163-96(a)(2), (b1).       A separate petition must be filed for

each county in which the group gathers signatures.               See id.

§ 163-96(b), (b1).

     The petitions must collectively be “signed by registered

and qualified voters in [North Carolina] equal in number to two

percent (2%) of the total number of voters who voted in the most

recent     general   election   for   Governor,”   with   at   least   200

signatures from each of at least four congressional districts.

Id. § 163-96(a)(2).      In addition to complying with the June 1

deadline, a group must submit each petition for verification to

the chairperson of the county board of elections in the county

where the signatures were obtained by 5:00 PM on May 17. 3             Id.

§ 163-96(b1).




     3
       The statute does not expressly say that May 17 is the
operative deadline.   Rather, it requires that the petitions be
submitted to the chairperson “of the county board of elections
in the county in which the signatures were obtained no later
than 5:00 P.M. on the fifteenth day preceding the date the
petitions are due to be filed with the State Board of
Elections.”   N.C. Gen. Stat. § 163-96(b1).   Although Plaintiffs
initially contended that the operative deadline was May 16, see
First Am. Compl. ¶ 19 , they now concede the additional day.



                                      5
       Groups     seeking      to       form    new       political         parties    are    not

limited to a short time frame for gathering signatures and have

notice of the number of signatures required three-and-one-half

years before the deadline.                     This is so because the number of

required signatures is based on the total number of votes cast

in the previous gubernatorial election.                          See id. § 163-96(a)(2).

North Carolina does not preclude voters from signing petitions

based    on     their      party    affiliation            or    from       signing    multiple

petitions.

       North Carolina held a primary election on May 8, 2012.                                 The

Republican presidential candidate was nominated in August, and

the     Democratic         presidential             candidate          was     nominated       in

September.        The general election was held on November 6.                                  To

nominate       candidates         for     North       Carolina’s            general    election

ballot,    a    group      needed       to   collect       and       timely    submit       85,379

signatures,      a   figure        amounting         to   two        percent   of     the    total

number    of    votes      cast    in    North       Carolina’s         2008    gubernatorial

election.

                                                B.

       The North Carolina Constitution Party and Al Pisano filed

suit    against      the    Executive          Director         of    the    State    Board     of

Elections and its members on March 27, 2012.                                On April 6, they

filed an amended complaint, joined by the North Carolina Green

Party and Nicholas Triplett.                   Plaintiffs allege that the May 17

                                                6
deadline violates the First and Fourteenth Amendments and the

Equal    Protection      Clause     because    it     severely     burdens     their

ability to field presidential candidates.                   Although Plaintiffs

do    not    challenge     North     Carolina’s       two    percent      signature

requirement, they argue that the deadline, in combination with

the signature requirement, creates an impermissible barrier to

ballot access.          Plaintiffs moved in the district court for a

preliminary     injunction     to    prevent    enforcement       of   the   May    17

petition-filing     deadline        in   the   2012    presidential       election,

which the district court denied.

      The parties subsequently held a conference in which they

agreed not to take discovery until the district court ruled on

Defendants’ motion for summary judgment or Plaintiffs’ motion

under Federal Rule of Civil Procedure 56(d) for discovery.                         The

district court denied the Rule 56(d) motion on October 18, 2012,

concluding that discovery was not needed to decide whether the

May     17   deadline     is   unconstitutional.            The   court      allowed

Plaintiffs time to file additional affidavits before the court

ruled on the summary judgment motion, but Plaintiffs did not

take advantage of that opportunity.




                                          7
       On March 1, 2013, the district court granted Defendants’

motion for summary judgment. 4                 It first stated that the filing

deadline has no impact on Plaintiffs' rights and that it is

instead the unchallenged two percent signature requirement that

imposes a severe burden.                 The court then concluded, however,

that       the    filing     deadline    is   constitutional    even   if    it   does

impose a burden.             Applying strict scrutiny, the court determined

that the deadline is narrowly tailored and that any burden it

imposes “is significantly lessened by the alleviating factors in

the overall statutory scheme.”                 J.A. 96-97.     The district court

also rejected Plaintiffs’ equal protection claim, holding that

groups seeking to form new political parties are not similarly

situated          to     unaffiliated    candidates    or    recognized     political

parties.          This appeal followed.



                                              II.

                                              A.

       Plaintiffs first argue that the district court erred in

denying          their    Rule   56(d)   motion.      Rule   56(d)   mandates     that


       4
       The district court ruled on the merits of Plaintiffs’
claims after the November 2012 general election.     The case is
not moot, however, because Plaintiffs’ challenge to the May 17
deadline falls under the “capable of repetition, yet evading
review” exception to the mootness doctrine. See Norman v. Reed,
502 U.S. 279, 287-88 (1992) (internal quotation marks omitted).



                                               8
summary judgment be denied when the nonmovant “has not had the

opportunity to discover information that is essential to his

opposition.” 5     Ingle ex rel. Estate of Ingle v. Yelton, 439 F.3d
191, 195 (4th Cir. 2006) (internal quotation marks omitted).        A

court should hesitate before denying a Rule 56(d) motion when

the nonmovant seeks necessary information possessed only by the

movant.      Id. at 196-97.     But a court may deny a Rule 56(d)

motion when the information sought would not by itself create a

genuine issue of material fact sufficient for the nonmovant to

survive summary judgment.       Id. at 195.     We review a district

court’s denial of a Rule 56(d) motion for abuse of discretion.

Greater Balt. Ctr. for Pregnancy Concerns, Inc., 721 F.3d at

280.

       Plaintiffs sought the following discovery:      (1) production

of any state records regarding minor parties’ attempts to gain

ballot access for presidential candidates in North Carolina; (2)

a deposition of Gary Bartlett, then Executive Director of the

State      Board   of   Elections,   to   explore   North   Carolina’s

justifications for the May 17 deadline; and (3) information from

officials in other states as to the efficacy of later filing

       5
       “By amendment that took effect on December 1, 2010, former
Rule 56(f) was carried forward into subdivision (d) without
substantial change.” Greater Balt. Ctr. for Pregnancy Concerns,
Inc., v. Mayor of Balt., 721 F.3d 264, 275 n.6 (4th Cir. 2013)
(en banc).



                                     9
deadlines.        They contend that this discovery was essential to

their ability to oppose summary judgment.

       We    conclude       that   the     district        court       did    not   abuse      its

discretion on this issue.                  To begin with, the record includes

information       regarding        other       minor      parties’        efforts      to    gain

ballot      access     in   recent      years.           Between    1996      and   2012,      the

Libertarian       Party      qualified         as    a    new    party       four   times      and

qualified once as a recognized political party based on previous

election results.            The Reform Party qualified as a new party

twice, and the Natural Law Party and the Americans Elect Party

each qualified as a new party once.                         We also know that as of

April 17, 2012, five groups other than Plaintiffs had expressed

interest in forming new political parties but had not submitted

any signatures.         In addition, the State Board of Elections posts

the status of current statewide petitions in each county on its

website.        Plaintiffs         do    not    appear       to    dispute       this       record

evidence; they simply want more.

       Plaintiffs complain that they do not know precisely how

many     groups      have    attempted         but       failed     to       qualify    as     new

political parties.            True enough, but we are satisfied that this

information       by    itself      would      not       create    a     genuine       issue    of

material      fact     sufficient       to     preclude         summary      judgment,       given

that the question before us is principally one of law, and there

is a wealth of case law assessing similar challenges.

                                               10
      Second, with respect to North Carolina’s reasons for the

May 17 deadline, the record provides justifications.                      In a sworn

declaration, Bartlett highlighted the problems that the state

fears would arise without ballot-access requirements, including

“tremendous voter confusion and chaos.”                    J.A. 19.      At bottom,

Plaintiffs want to compel North Carolina to say more in support

of the May 17 deadline.            But the fact that Plaintiffs believe

the state has provided only ephemeral support for the deadline

goes to the merits of their claim--not to whether the district

court properly denied the Rule 56(d) motion.

      Finally,    Plaintiffs       sought    information      from     officials    in

other states about possible alternatives to the May 17 deadline,

presumably to attack the merits of North Carolina’s choice.                        The

district court, however, did not bar Plaintiffs from obtaining

and   presenting      that   evidence.          To    the     contrary,      it   gave

Plaintiffs    ample    opportunity      to     offer       additional     affidavits

before considering the summary judgment motion, but Plaintiffs

simply chose not to do so.

      We find no abuse of discretion on this record.

                                        B.

      We   next    consider    whether        the     May     17   petition-filing

deadline   violates     Plaintiffs’         First    and    Fourteenth       Amendment

rights.      We   review     the    district        court’s    grant    of    summary



                                        11
judgment de novo.          See S.C. Green Party v. S.C. State Election

Comm’n, 612 F.3d 752, 755 (4th Cir. 2010).

      It   is    well     established          that    ballot-access      restrictions

“implicate      substantial         voting,      associational      and    expressive

rights     protected      by     the    First     and    Fourteenth       Amendments.”

McLaughlin, 65 F.3d   at      1221.      In    analyzing     whether    state

election laws impermissibly infringe on such rights, the Supreme

Court has instructed us to weigh

      ‘the character and magnitude of the asserted injury to
      the rights protected by the First and Fourteenth
      Amendments that the plaintiff seeks to vindicate’
      against ‘the precise interests put forward by the
      State as justifications for the burden imposed by its
      rule,’ taking into consideration ‘the extent to which
      those interests make it necessary to burden the
      plaintiff’s rights.’

Burdick v. Takushi, 504 U.S. 428, 434 (1992) (quoting Anderson

v. Celebrezze, 460 U.S. 780, 789 (1983)).

      Applying    the     Anderson/Burdick            framework,    we    have   stated

that election laws that impose a severe burden on ballot access

are   subject    to     strict    scrutiny,       and   a   court   applying     strict

scrutiny may uphold the restrictions only if they are “narrowly

drawn to advance a state interest of compelling importance.”

McLaughlin, 65 F.3d at 1220 (internal quotation marks omitted).

On the other hand, “if a statute imposes only modest burdens,

then a State’s important regulatory interests will usually be

enough to justify reasonable, nondiscriminatory restrictions.”


                                           12
S.C. Green      Party, 612 F.3d   at    756     (internal      quotation      marks

omitted).

     When      deciding         whether    a      state’s       filing      deadline     is

unconstitutionally burdensome, we evaluate the combined effect

of the state’s ballot-access regulations.                       See Wood v. Meadows,

207 F.3d 708, 711 (4th Cir. 2000) (“When determining whether a

given    state’s          filing      deadline         unconstitutionally         burdens

candidates’     and        voters’    rights,      a    court    must       examine    that

state’s ballot access scheme in its entirety.”).

     Although        the    district      court    relied       on    our    decision    in

McLaughlin when it applied strict scrutiny, we do not believe

that McLaughlin addresses the appropriate level of scrutiny that

we should apply here.              There, we considered several challenges

to   North      Carolina’s           then-applicable         statutory          framework,

including its retention requirement to qualify as a recognized

political party.            See 65 F.3d at 1220.                Then, as now, North

Carolina imposed a two percent signature requirement on groups

seeking to form new political parties.                    See id. at 1219.          At the

time,    however,         the   state     also     required          that   a    notarized

affidavit      and    a     five-cent     verification          fee     accompany      each

signature. 6     Id. at 1218.           Furthermore, a political party could

     6
       The district court had invalidated the notarized affidavit
and five-cent verification fee requirements, and the state did
not cross appeal. Id. at 1220.


                                           13
only retain the right to field candidates if its nominee for

governor or for president received at least ten percent of the

votes    cast    in    the   previous       general      election       for    governor      or

president. 7      Id. at 1219.

     In    McLaughlin,       the      Libertarian        Party    challenged         the     ten

percent     retention        requirement,           as    it      had    satisfied          the

requirements to form a new political party multiple times.                                  Id.

at 1219-20.           We recognized that the burden imposed by North

Carolina’s then-applicable restrictions was “undoubtedly severe”

because,    “as       history    reveal[ed],        those      regulations         ma[d]e     it

extremely       difficult       for   any   ‘third       party’    to    participate         in

electoral       politics.”        Id.   at    1221.         Moreover,         we    expressed

concern about the regulations’ impact on candidates for local

offices.        In effect, the regulations prevented any third-party

candidates       for    local      offices        from    designating         their     party

affiliation on the ballot unless their group met the two percent

or ten percent requirements--even if the corresponding number of

signatures or votes far exceeded the number of people entitled

to vote for that local office.                    Id. at 1224.           Concluding that

strict    scrutiny       applied      because       the     restrictions           imposed    a

severe burden, see id. at 1221, we nevertheless rejected the

     7
       The ten percent requirement has since been repealed. See
Electoral Fairness Act, 2006 N.C. Sess. Laws 234 § 1 (changing
the ten percent requirement to a two percent requirement).



                                             14
Libertarian       Party’s       challenge       in    light    of    applicable    Supreme

Court precedent, id. at 1225-26.                      We did not expressly decide,

however,      whether           North      Carolina’s          filing      deadline       is

constitutional. 8

     Nor does McLaughlin mandate that we apply strict scrutiny

in this case.        In McLaughlin, we considered a significantly more

restrictive statutory framework in the context of a different

type of challenge.               North Carolina no longer requires groups

seeking    new     party    status       to     submit      notarized     affidavits     and

verification fees, nor does it impose a ten percent retention

requirement.        See N.C. Gen. Stat. § 163-96.                    Thus, the pre-1996

history that we discussed in McLaughlin is immaterial to the

question     at     hand:       whether        the    current       statutory    framework

imposes a severe burden.                 In addition, Plaintiffs challenge the

filing deadline only in the context of presidential elections,

which     involve    the        entire    statewide         electorate.         Thus,    our

concern     in      McLaughlin          about        the    regulations’        effect    on

candidates in local elections is irrelevant here.

     With         this      background           in        mind,     we    address       the

constitutionality          of    the     May    17    petition-filing       deadline      as

     8
       We note that since our 1995 decision in McLaughlin, minor
parties have met the two percent signature requirement eight
times in presidential election years, and the Libertarian Party
placed its candidate on the 2012 ballot by satisfying the ballot
retention provision.



                                               15
applied   to     Plaintiffs.        Consistent   with     the   Supreme   Court’s

analytical framework, “we base our conclusions directly on the

First and Fourteenth Amendments and do not engage in a separate

Equal Protection Clause analysis.”              Norman, 502 U.S. at 288 n.8

(quoting Anderson, 460 U.S. at 786 n.7); see also Libertarian

Party of Ohio v. Blackwell, 462 F.3d 579, 586 n.6 (6th Cir.

2006)(same); Council of Alt. Political Parties v. Hooks, 179
F.3d 64, 70 n.7 (3d Cir. 1999)(same).

                                         C.

                                         1.

     We   first     address    whether    the    filing    deadline    imposes    a

severe burden on Plaintiffs’ constitutional rights.                    Plaintiffs

assert    that    the   May    17    deadline,    in    combination     with    the

unchallenged      two   percent      signature    requirement,        creates    an

impermissible       barrier     to     ballot     access. 9       Specifically,

Plaintiffs contend that the May 17 deadline prevents them from

gathering signatures at the height of the presidential election


     9
        Plaintiffs place great emphasis on a 1988 letter from
North Carolina’s Office of the Attorney General that suggests
the May 17 deadline is unconstitutional.        In that letter,
however, the Attorney General’s Office appears to have read
Anderson to require strict scrutiny review in all cases
challenging ballot access restrictions.     The Court has since
clarified that Anderson does not compel strict scrutiny review
in all cases, but instead only when the burden imposed is
severe.    See Burdick, 504 U.S. at 434.     In any event, this
letter has no bearing on our resolution of this case.



                                         16
season.      According       to    them,    early    filing     deadlines         impose   a

severe burden by requiring parties to gather signatures when the

election     is    remote,        before    voters    focus     on    the       campaigns.

Plaintiffs emphasize that the May 17 deadline comes before most

of the presidential candidates have been selected and before the

candidates’ political platforms are defined.

       Plaintiffs’ argument ignores important alleviating factors

in North Carolina’s statutory framework.                       North Carolina does

not limit groups to a short time frame for gathering signatures,

and groups are on notice of the number of signatures they need

to     collect     three-and-one-half             years   before          the   deadline.

Plaintiffs       thus   have      ample    opportunity    to    collect         signatures

when    voters    are   engaged,       such   as    during     primaries        and   other

elections.        And they have a large pool from which to collect

signatures, as the state does not preclude voters from signing

petitions    based      on     their      party    affiliation       or    from    signing

multiple petitions.

       Plaintiffs also misconstrue the timeline for presidential

election cycles.        Although the Republican and Democratic parties

did not officially nominate their candidates for president until

August and September of 2012, the names of potential recognized-

party candidates and their platforms were known well before the

May 17 deadline.          Given that North Carolina held a primary on

May 8, 2012, the May 17 deadline allowed Plaintiffs to engage

                                            17
voters      during   the    height       of    the    primary     season.       Indeed,

Plaintiffs      could      have    collected         signatures      from   registered

voters at polling locations during the early voting period and

on the day of the May primary.

      The cases Plaintiffs cite, wherein courts have struck down

filing      deadlines,      are    inapposite,            principally   because       the

deadlines in those cases preceded the state’s primary. 10                           See,

e.g., Anderson, 460 U.S. at 804 n.31, 806 (striking down Ohio’s

filing deadline for unaffiliated presidential candidates, which

fell in March--75 days before a June primary); Nader v. Brewer,

531 F.3d 1028, 1038-40 (9th Cir. 2008) (striking down Arizona’s

filing deadline for unaffiliated candidates, which fell in June-

-90 days before the primary); MacBride v. Exon, 558 F.2d 443,

446, 448-49 (8th Cir. 1977) (striking down Nebraska’s deadline

for   the    formation      of    new    political        parties,    which    fell   in

February--90 days before the primary).                     As the Sixth Circuit has

explained,       “the      great        weight       of     authority       . . .     has

distinguished between filing deadlines well in advance of the

primary and general elections and deadlines falling closer to


      10
        Plaintiffs cite one federal district court case that did
not address whether the filing deadline fell before or after the
presidential primary.    See Nader 2000 Primary Comm., Inc. v.
Hazeltine, 110 F. Supp. 2d 1201, 1208-09 (D.S.D. 2000) (striking
down June 20 deadline for unaffiliated presidential candidates).
We do not find the reasoning of that case persuasive.



                                              18
the dates of those elections.”              Libertarian Party of Ohio, 462
F.3d at 590.

       Election law schemes with modest signature requirements and

filing deadlines falling close to or after the primary election

are the relevant points of comparison.               We, and several of our

sister   circuits,    have    found    that   such   schemes     do   not   impose

severe burdens.       See, e.g., Swanson v. Worley, 490 F.3d 894,

905-06, 910 (11th Cir. 2007) (upholding Alabama’s primary-day

filing deadline, in combination with a three percent signature

requirement, for unaffiliated candidates in local and statewide

elections); Lawrence v. Blackwell, 430 F.3d 368, 370, 375 (6th

Cir.   2005)   (upholding     Ohio’s    primary-eve     filing    deadline     for

unaffiliated congressional candidates, in combination with a one

percent signature requirement); Wood, 207 F.3d at 713-14, 717

(upholding     Virginia’s          primary-day       filing      deadline,      in

combination with a 0.5% signature requirement, for unaffiliated

candidates in local and statewide elections).

       Plaintiffs    have    not   shown    that   North   Carolina’s       scheme

burdens them in any meaningful way.              In that respect, this case

is far different from Anderson, where the Supreme Court held

Ohio’s March 20 filing deadline for unaffiliated presidential




                                       19
candidates unconstitutional. 11          See 460 U.S. at 806.         There, the

deadline fell 75 days before a June primary.                  Id. at 804 n.31.

Anderson’s supporters submitted a petition that satisfied all of

Ohio’s statutory requirements, but the state refused to accept

it solely because it was about two months late. 12                   Id. at 782.

The   Court   explained    that    the    March      filing   deadline    burdened

unaffiliated candidates who decided to run before the deadline

because    they   were    forced    to    gather      signatures    “[w]hen   the

primary    campaigns     [were]   far    in    the   future   and   the   election

itself [was] even more remote.”               Id. at 792.     The deadline also

excluded any unaffiliated presidential candidate who decided to

run after the deadline.           Id.     Ultimately, the Court concluded


      11
       Plaintiffs’ challenge is also far different from cases in
our  circuit   in   which we   have  found   that  ballot-access
requirements impose a severe burden and fail strict scrutiny.
See, e.g., Libertarian Party of Va. v. Judd, 718 F.3d 308, 317-
19 (4th Cir. 2013) (holding that residency restrictions on
petition witnesses fail strict scrutiny because the restrictions
impose a severe burden and the state “produced no concrete
evidence of persuasive force explaining why the plaintiffs’
proposed solution . . . would be unworkable or impracticable”).
In Judd, we explained that there was a general consensus among
our sister circuits that residency restrictions on petition
witnesses created a severe burden. Id. at 317. Here, there is
no such consensus, and the weight of authority cuts against
Plaintiffs’ position.
      12
        Anderson’s name nonetheless appeared on Ohio’s ballot
because the district court held that the filing deadline was
unconstitutional, and the state did not seek to stay the
district court’s order. Id. at 783-84. The appeal was pending
on the date of the presidential election. Id. at 784.



                                         20
that     the    burden    the     filing    deadline       imposed     “unquestionably

outweigh[ed] the State’s minimal interest in imposing a March

deadline.”       Id. at 806.

         Unlike the March 20 deadline in Anderson, however, North

Carolina’s       May     17     petition-filing         deadline     falls    after    the

state’s May primary.              And although not dispositive, Plaintiffs

here      did   not      come     close     to       meeting   the    other      petition

requirements for the 2012 general election--most notably the two

percent signature requirement.                       By April 17, 2012, the North

Carolina Constitution Party had submitted only 3,521 signatures-

-2,827 of which had been verified by the relevant counties--out

of   a    required      85,379.      The        North    Carolina    Green     Party   had

submitted no petitions by that date.                       Moreover, neither party

submitted any petitions between the date of the May primary and

the filing deadline.

         In sum, we are not persuaded that the May 17 deadline,

considered       in    the    context      of    North    Carolina’s       ballot-access

scheme, imposes a severe burden on Plaintiffs’ ability to form

new parties and nominate candidates.                      To the contrary, because

Plaintiffs       have     ample     time    and       opportunity     to     collect   the

reasonable number of required signatures, we conclude that the

burden on Plaintiffs is modest.




                                                21
                                                2.

       Because the deadline does not impose a severe burden, we

decline        to     apply      strict       scrutiny      to    Plaintiffs’       claim. 13

Instead, we simply “balance the character and magnitude of the

burdens       imposed       against     the    extent      to    which   the    regulations

advance the state’s interests in ensuring that ‘order, rather

than        chaos,     is     to    accompany        the    democratic         processes.’”

McLaughlin, 65 F.3d at 1221 (quoting Storer v. Brown, 415 U.S.
724,     730        (1974)).          North    Carolina’s         “asserted      regulatory

interests         need    only     be   sufficiently        weighty      to    justify   the

limitation imposed on the [plaintiffs’] rights.”                          See Timmons v.

Twin Cities Area New Party, 520 U.S. 351, 364 (1997) (internal

quotation marks omitted).

       To support its choice of a May 17 deadline, North Carolina

relies       on     its     general     interest     in     regulating        the   election

process.          There is “an important state interest in requiring

       13
        In its appellate brief, the state did not contest the
district court’s application of strict scrutiny to Plaintiffs’
challenge.   We, however, are not bound by that concession but
rather must independently determine the proper standard of
review. See Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 99
(1991) (“When an issue or claim is properly before the court,
the court is not limited to the particular legal theories
advanced by the parties, but rather retains the independent
power to identify and apply the proper construction of governing
law.”); see also United States ex rel. May v. Purdue Pharma
L.P., 737 F.3d 908, 913 n.3 (4th Cir. 2013) (citing Kamen and
explaining that a party’s failure to raise a particular argument
“does not preclude our consideration and application of it”).



                                                22
some preliminary showing of a significant modicum of support

before printing the name of a political organization’s candidate

on the ballot--the interest, if no other, in avoiding confusion,

deception, and even frustration of the democratic process at the

general   election.”          Jenness     v.      Fortson,    403 U.S. 431,    442

(1971).     States      are   not    required       “to    make    a    particularized

showing     of    the     existence          of     voter        confusion,        ballot

overcrowding, or the presence of frivolous candidacies prior to

the imposition of reasonable restrictions on ballot access.” 14

Munro v. Socialist Workers Party, 479 U.S. 189, 194-95 (1986).

Indeed, states have an interest "in ensuring orderly, fair, and

efficient procedures for the election of public officials."                             See

S.C. Green Party, 612 F.3d at 759.                   This interest necessarily

requires the imposition of some cutoff period “to verify the

validity of signatures on the petitions, to print the ballots,

and, if necessary, to litigate any challenges.”                         See Am. Party

of Tex. v. White, 415 U.S. 767, 787, n.18 (1974).

     Plaintiffs      concede        the   state’s         interest      in     regulating

elections    generally,       but     they     argue      that    its        interest   in

regulating presidential elections is diminished.                             It is true


     14
        As the record shows, North Carolina’s ballot is often
lengthy, which has contributed to lines at the polls and
increased costs for additional tabulators in counties that use
paper ballots.



                                          23
that “in a Presidential election a State’s enforcement of more

stringent        ballot        access      requirements,            including           filing

deadlines, has an impact beyond its own borders.”                          Anderson, 460
U.S. at 795.       Indeed, a state has a “less important interest in

regulating       Presidential         elections        than    statewide          or    local

elections, because the outcome of the former will be largely

determined by voters beyond the State’s boundaries.”                              Id.    Even

so,   states     maintain        an   interest        in   regulating       presidential

elections.

      We    conclude      that    North    Carolina’s         choice       of    a     May    17

deadline is reasonable, especially in context.                              The deadline

falls after the state’s May primary and precedes other important

deadlines.       Notably, the counties need time to verify signatures

before     the   June     1   deadline.         And    even    putting          the    June   1

deadline     aside,     North     Carolina      also       requires    qualifying            new

parties to select their nominees by party convention and submit

their names by July 1.            These deadlines permit the government to

verify signatures and prepare the ballot before the November

election.        Accepting Plaintiffs’ argument would require us to

overturn all of North Carolina’s pre-election deadlines for new

parties.         Having       determined    that       the    May     17    deadline          is

reasonable, we decline this invitation.

      Balancing       “the     character     and      magnitude       of    the        burdens

imposed against the extent to which the regulations advance the

                                           24
state’s interests,” McLaughlin, 65 F.3d at 1221, we find that

North   Carolina’s   choice   of   May   17   as   the   operative   deadline

outweighs the modest burden imposed on Plaintiffs.             Accordingly,

we   hold   that     the   May     17    petition-filing      deadline     is

constitutional as applied to Plaintiffs.



                                   III.

     For the reasons given, the district court’s judgment is



                                                                     AFFIRMED.




                                    25